﻿293.	My presence in this hall at the thirty-third session of the General Assembly of the United Nations is a further expression of the faith and confidence which the Government of the military junta which governs the destiny of Honduras possesses in respect of the lofty ideals which this Organization has set for itself since 1945 in order to promote better relations among men and real understanding between States engaged in the arduous task of achieving peace and taking positive measures to stimulate progress in all latitudes without mistrust, misgivings or discrimination because of creed, race or political system.
294.	In my capacity as Minister for Foreign Affairs of the Republic of Honduras may I extend to the representatives assembled here the most cordial and sincere greetings of the Government I represent and express our sincere wishes that this new day in the United Nations, despite the complexity of the subjects it has to deal with, will bring the best possible results and yield the best fruits.
295.	I wish most especially to offer my respectful greetings to Mr. Indalecio Lievano, the President of the General Assembly and for many years Minister for Foreign Affairs of Colombia. His outstanding qualities and personality are widely known and justly appreciated, and his presence here bears witness to the appreciation of his erudition and experience. The delegation of the Republic of Honduras congratulates Mr. Lievano and pledges its fullest cooperation in the discharge of his lofty responsibilities.
296.	Similarly, we wish to express our thanks to Mr. Lazar Mojsov of Yugoslavia and to praise his dynamic leadership. He presided with admirable competence and firmness not only at the thirty-second session but also at the eighth, ninth and tenth special sessions of the General Assembly concerning the stationing of peace-keeping forces in Lebanon, the question of Namibia and disarmament, respectively. We are all witness to the fact that his devotion and political vision helped to enhance the positive results achieved through his conduct of our deliberations.
297.	I am also happy to congratulate, on behalf of my Government and on my own behalf, Mr. Kurt Waldheim, the Secretary-General, for his unremitting efforts in pursuit of peace, security and international co-operation. It is only fair, likewise, to express to Mr. Waldheim our warmest thanks for his report on the work of the Organization [A/33/1], which sets out in a simple and clear manner the details of all that was discussed and resolved in this Organization for the benefit of the international community last year.
298.	We wish to extend a cordial welcome to Solomon Islands on the occasion of its admission as the one hundred and fiftieth Member of our Organization.
299.	Fully aware of the paramount importance of the arms question, my country attended the tenth special session of the General Assembly, devoted to disarmament, which was held in the first half of this year.
300.	Disarmament and security are decisive factors for the establishment of peace, by virtue of the fact that the possession of a military arsenal by one State presupposes the obligation for another State or States to balance forces, not because they nurture any ulterior or secret intentions of committing aggression, but because of their fear of being attacked without warning, which would place them at a disadvantage as regards the defence of their territorial integrity and the safeguarding of their sovereignty. At the special session on disarmament31 the delegation of Honduras analysed this threatening situation, which by creating fears and misgivings among States compels them to start or speed up the arms race which, in a way, forms a threshold to the logical outbreak of war.
301.	We have stated and continue to demonstrate through deeds and not with slogans devoid of sincerity that Honduras has the proud stature of a pacifist nation which struggles to achieve the harmony of nations, is totally opposed to war and advocates the proper application of international law.
302.	It is painful to think that products of. man's intelligence and the astounding technology he has created
can be a constant danger to coexistence in the world unless a barrier of common sense is placed in the way of the warmongers.
303.	I believe it necessary to pose a number of questions with respect to disarmament and security. These subjects will be inexhaustible until such time as we can devise a formula that reconciles them in order to achieve, not a balance of forces, but the express and binding commitment to renounce force on the basis of new international mechanisms and to limit the arms race, which, as is only logical, consumes the capital of the powerful States and renders the poor countries poorer since the acquisition of modern offensive and defensive weapons represents a constant drain on national resources.
304.	During the special session of the General Assembly on disarmament the delegation of Honduras emphatically stated that we cannot continue to live in the situation of uncertainty and fears represented by the existence of armed peace, of a precarious peace. One false step from that dangerous threshold would plunge us into the holocaust so much feared by all but senselessly encouraged, no doubt involuntarily, by a few. We live the bitter reality that man can unleash massive explosions capable of annihilating the human species.
305.	In spite of this, this world body on repeated occasions has been the forum in which we have heard speakers who apparently have forgotten the purposes and principles embodied in the Charter of the United Nations and which were conceived to bring peoples together, not to divide them . Those principles were laid down for a world society which, having fought in and witnessed the greatest war of all, aspires to a convergence of goals and action which would remove the suspicion, hostility and atavism that still regrettably turn men into wolves towards each other.
306.	Peace will be achieved and preserved only if all those of us who gather here are ready to adopt the international machinery that will serve as the unequivocal guarantee of the security of our peoples.
307.	The United Nations is called upon to play a special role Li disarmament matters; its participation must be active and vigorous, since otherwise it will be unable to fulfil the precepts enshrined in the San Francisco Charter.
308.	Our delegation to the special session devoted to disarmament supported in particular a Programme of Action whose final objective was to be general and complete disarmament under effective international control, so as to ensure man's survival by eliminating the danger of war and the holocaust of nuclear war. My Government believes that the adoption at that session of the Declaration and Programme of Action on Disarmament [resolution S-10/2, sects. II and III] constituted an important milestone in the ceaseless struggle of peaceful peoples to maintain and ensure peace in the world. In spite of the short-comings of the Final Document, we must emphasize the importance of "the negotiating machinery established therein. This machinery will allow for more representative participation in negotiations for a disarmament programme
as well as the exercise of greater influence to persuade the nuclear Powers to assume wider responsibilities.
309.	Honduras continues to nourish the hope that greater and more rapid results will be achieved in the Strategic Arms Limitation Talks between the United States of America and the Soviet Union as well as in the negotiations for the reduction of forces in Europe by all the States directly concerned.
310.	My country attaches special significance to the historic and all-important Declaration of Ayacucho, subscribed to by eight sister Republics on our continent on 9 December 1974, which states:
"We undertake to promote and support the building of a[n.. .J order of international peace and co-operation and to create the conditions which will make possible the effective limitation of armaments and an end to their acquisition for offensive purposes, so that all possible resources may be devoted to the economic and social development of every country in Latin America."32
311.	On this occasion we reaffirm our unshakable readiness to participate in any conference designed to ensure the practical application as soon as possible through specific measures of the principles contained in that important Declaration, principles which were ratified in the Washington Declaration of 22 June 1978.
312.	Honduras attended the Latin American and Caribbean Preliminary Meeting on Conventional Weapons, held in Mexico City between 21 and 25 August last. On that occasion we took part in the meeting in the same spirit that led us to support the Declaration of Ayacucho.
313.	The Government of Honduras is convinced, moreover, that any disarmament measure should be accompanied by the maintenance of the levels of defence and security to which all States are legitimately entitled and that, in order to make progress towards the conclusion of a treaty on the limitation of conventional weapons, full account must be taken of the fact that it is necessary also to strengthen the procedures for the peaceful settlement of international disputes.
314.	My Government shares the concern of other States Members of this Organization about the proliferation of nuclear technology, especially when it occurs in sensitive areas where, owing to the existing political problems, it could well give rise to armed conflicts of incalculable dimensions. Nevertheless, Honduras is aware of the fact that, in view of the paucity and eventual exhaustion of traditional energy resources, nuclear energy should be used for peaceful purposes. Therefore, it is necessary to improve the mechanisms likely to facilitate the peaceful use of that energy in conditions of security and open co-operation and in good faith on the part of the members of the international community.
315.	Honduras favours the continuation of special studies to define further the relationship that exists between the
reduction of military budgets and development, in particular in order to achieve the gradual but effective transfer of the resources released by disarmament measures to increased assistance for the promotion of the economic progress of the developing countries.
316.	My Government has been advocating the improvement of institutional and legal means available to States for application to situations which seriously threaten international peace and security and has vehemently insisted that the future of mankind depends on the conclusion of agreements which reconcile the various interests at play in the international community. Honduras professes its faith in continued negotiation and in compliance with the decisions of the international bodies of which it is a member, because it believes that the most important thing for a people is to live in peace and security and that, if efforts devoted to particular negotiations do not suffice to eliminate forever the spectre of war in relations between States, room must be made for the action of international bodies and institutions which might assist in the achievement of the desired goals of harmony and peaceful coexistence between nations.
317.	We are still experiencing difficulties in our attempts to provide the United Nations with sufficiently effective supporting instruments for the preservation and restoration of peace.
318.	In line with the pacifist spirit of the people and the Government of Honduras, to which I referred earlier, we share the view that United Nations peace-keeping forces are necessary and that in emergency situations we will encounter greater difficulties unless we universally accept the principle of the need to establish them and to share in financing them. For the sake of peace, we must reach an understanding facilitating the  rapid contribution of funds, resources and equipment, as well as the establishment of a contingency reserve or, at least, a preventive system to which we could resort rapidly, if necessary, for the maintenance or restoration of peace.
319.	Recent events in' the Republic of Nicaragua have aroused great concern among the people and the Government of Honduras. The geographical proximity of that country to our own, and the historic, cultural and human ties that bind us, as well as the economic links of Nicaragua with Honduras, have increased our concern over the distressing events generated by the political situation.
320.	Since the very first moment of the crisis the position of the Government of Honduras has been based on the most absolute respect for the principles and norms at present governing relations between States. We have maintained our unshakable determination not to intervene in the internal affairs of other States, to uphold the principle of the sovereignty and territorial integrity of States as well as to provide our disinterested assistance to all those requesting humanitarian aid from the people and Government of Honduras.
321.	At the very beginning of the crisis we welcomed with interest Costa Rica's initiative on the understanding that an offer of friendly co-operation, to assist in resolving the Nicaraguan crisis through peaceful means did not violate
the principles that govern our international conduct, and that in so doing we would be contributing to the cause of peace and harmony in the Central American region.
322.	Subsequent events made it impossible for that initiative to crystallize, and we supported the convening of a Meeting of Consultation of Ministers of Foreign Affairs of States members-of the OAS, which we thought provided the best forum in which to resolve this type of situation in the light of the fact that the problem was extending to other States of the region. There was no possible course other than action by the continental body t. achieve those objectives that were then impossible at the Central American level.
323.	We attended that Meeting of Consultation prompted by a spirit of regional solidarity, and we endeavoured to ensure that the Seventeenth Meeting of Consultation of American Ministers for Foreign Affairs would produce decisions that would help to moderate the Nicaraguan conflict and its implications at the international level. We know that the resolution adopted by that body34 has not satisfied the whole of Central American public opinion, yet that was the view of the majority of members of the OAS, and we believe that it can help positively in the endeavours still being made to solve the problems besetting the area.
324.	The States of America as well as all States on earth must face the international reality that was created by States themselves. Especially in situations such as that prevailing in Nicaragua, some States would want to go further than the structure of the present-day international world permits. However, when the time comes for the adoption of decisions, and when we come to judge their effectiveness, we must face realities rather than desires.
325.	The Seventeenth Meeting of Consultation of Ministers for Foreign Affairs will remain open until we achieve a definitive solution of the situation that has arisen in the Central American area, and therefore at any time it may adopt new resolutions which, since they will fall within the juridical and institutional context of America, may make it possible to safeguard the values that underlie the system of co-operation and friendship we have struggled to establish in our America.
326.	Finally I wish to refer to the situation of the 8,000 Nicaraguan refugees Honduras has received in its territory in order to provide them with humanitarian assistance. I wish to express my gratitude for the rapid, effective assistance provided to the Honduran Red Cross by the United Nations and in particular its specialized bodies such as the Office of the United Nations High Commissioner for Refugees and the World Food Programme, as well as those friendly Governments and intergovernmental and private institutions in other States.
327.	Last year, at the thirty-second regular session of the General Assembly, I stated that Honduras and El Salvador were about to initiate a mediation procedure that might lead to the restoration of peace and the relations of
friendship that should exist between our two peoples. I am happy to announce that both States are carrying out the written procedures envisaged in the mediation, a stage that should come to an end in January 1979. Following that, we shall for a period engage in direct oral negotiations that will be attended by the distinguished Peruvian jurist Mr. Jose Luis Bustamente Rivero, who. was appointed mediator in that conflict.
328.	On this occasion, as on previous occasions, Honduras is bending every effort to resolve fully and for ever those questions still outstanding between our. two States. We would have liked to make more rapid progress in our direct negotiations during the first stages of mediation, and although that has not been possible we trust that during the first half of next year we shall make resolute progress towards the achievement of agreements on those questions that are still in dispute.
329.	Honduras is profoundly concerned by the fact that the conflict between the two nations has been prolonged for so long. That is why we request the co-operation of all countries gathered here, especially the Latin American States, and ask them to assist in and recognize our efforts to overcome the existing situation, which undoubtedly hampers normal development of the relations that should exist between the members of the international community. May we also express our special gratitude to those sister Republics that at this rostrum have expressed their hope for the satisfactory conclusion of the procedure we have adopted.
330.	Honduras, a country that is a friend of Lebanon, cannot but again express its concern at the prolongation of the fratricidal struggle that is destroying a prosperous country and Seriously threatening the social and economic welfare of its inhabitants.
331.	Our country expresses its best wishes for the success of the initiative of President El-Sadat and now urges the Governments of Israel and Egypt to redouble their efforts and persevere in the quest for the course that will lead to the restoration of peace, while enabling other interested parties in the region to participate in the full settlement of the dispute that so seriously affects the security of the region and has been doing so for three decades.
332.	We followed with the closest attention the Camp David meetings and we hope that the resultant agreements may be extended, giving the Palestinian population the opportunity to express its will in keeping with its best interests. Honduras has always maintained that, however remote national positions may appear to be, no international conflict can remain unsolved indefinitely. This is a principle my country has unreservedly applied in its international relations, and it invites other Governments confronting international problems to do so also.
333.	We note with great disappointment that there has been no substantial progress in the negotiations between representatives of the two Cypriot communities and that the passage of time favours territorial division and undoubtedly gives advantages to those who use force.
334.	We wish to reiterate our support for the maintenance of the territorial integrity, independence and non-alignment of Cyprus as the best guarantee of peace in the region. We repudiate the use of force and trust that equitable solutions will be found in the interest of the populations involved.
335.	The lack of more rapid action in Rhodesia has led, with the passage of time, to a deterioration of the possibility of an agreed settlement, something the international community has so anxiously awaited. The so-called internal settlement, which from the beginning did not have sufficient political acceptance, appears to have created new difficulties, and we see the breaking-down of the negotiating structure that might have allowed us to expect more favourable results in respect of the establishment of a majority Government and the early independence of Zimbabwe.
336.	The recrudescence of indiscriminate military action and particular cruelty has also served the worst designs of the partisans of apartheid and the repression of the Rhodesian people.
337.	Honduras considers that the Security Council should consider this problem anew and seek the agreement of the parties concerned without interference by Powers outside the African continent and without weakening the effect of the economic sanctions imposed on the illegal regime.
338.	Despite the latest events, we believe that tie re are favourable prospects for the independence of Namibia. The acceptance by the parties of the so-called Western Powers' plan36 and their influence in the corresponding resolution of the Security Council, resolution 435 (1978), open the way for the holding of free elections guaranteed by the United Nations.
339.	We are very happy at the role played in this process of pacification by the General Assembly and recall in particular the debates of the ninth special session of the General Assembly and the adoption by it of a comprehensive resolution [resolution S-9/2J which supports the just and legitimate struggle of the people of Namibia for their independence, while establishing greater assistance for the Namibians. Honduras, from this the greatest world forum, expresses its solidarity with the just struggle of the people of Namibia.
340.	With respect to the outstanding dispute between Guatemala and the United Kingdom of Great Britain and Northern Ireland concerning the Territory of Belize, I wish to express the unchanging position of my country in support of a negotiated settlement of the problem, in accordance with the procedures for the peaceful settlement of international disputes, and without side-stepping historic and juridical antecedents in which the rights of the Guatemalans are based, as well as the interests of the people of Belize, with which my country has maintained relations of true friendship and growing economic relations.
341.	The world economy in this past year has registered no marked improvement that enables us to be optimistic
with respect to the immediate future. We regret that the Tokyo round of multilateral trade negotiations within the framework of GATT should not have yielded the expected results. We are also concerned at the growing protectionist trends that we see in many sectors of the developed economies. For the countries of the third world, all of the foregoing makes it much more difficult for them to promote the task of economic and social development of their peoples. It is for this reason that we have supported the unpostponable establishment of the new international economic order which would promote the full development of the countries of the third world. This has become an even more urgent necessity in view of the recent evolution and future prospect of international monetary relations and the consequential increase in the cost of primary commodities, machinery and equipment for the developing countries.
342.	That new international order should be based on equity, the common interest of all and co-operation between all States, with full respect for their sovereignty. The survey that the member States of ECLA set forth in its resolution 372 (XVII) of May 19773 7 when assessing at the regional level the application of the International Development Strategy is still valid. That study tended, inter alia, to seek action to promote negotiations on commodities; obtain formulas to enable the developed countries to comply before 1980 with the undertaking to provide a minimum of 0.7 per cent of their gross national product as official aid to developing countries; the removal of obstacles to the expansion of important manufactures in Latin America; the creation of appropriate mechanisms to facilitate the transfer of technology in adequate conditions; and the effective participation of Latin America in the decision-making processes in the monetary, financial and commercial forums.
343.	Our Government is, moreover, extremely concerned at the standstill in the work of the Committee Established under General Assembly Resolution 32/174 and would urge developed countries to concur with the Group of 77, both in the reaffirmation of its mandate and in the supervision and promotion of negotiations that have begun in various forums. My country is ready to assist in such action. The world community asks of all Governments that they take realistic, beneficial. action to promote international cooperation and the economic and social development of the third world.
344.	The Government of the Republic of Honduras believes firmly in development as. the basis of peace and is making a series of efforts to consolidate a stage of economic growth and social welfare. Special mention should be made of a draft for a project for the Olancho Forestry Industrial Corporation, the Cajon hydroelectric project and the expansion of our port infrastructure. My country has every hope that those projects will decisively help to give new impetus to our economic development and to promote the social well-being of thousands of Hondurans.
345.	We must emphasize the valuable co-operation we have received in those plans from the Government and
people of Venezuela, which, together with other friendly countries and international institutions, are at present helping some countries which, like Honduras, are making every effort to promote their development and need external financial assistance. For that expression of genuine solidarity, I wish from this universal body to express our gratitude to the Government and the brotherly people of Venezuela.
346.	I cannot fail to mention the importance that Honduras attaches to co-operation between the countries of Central America, especially for the forms of economic integration laid down and based on the principle of the just distribution of costs and benefits. Under these premises, my country is ready to continue to participate widely in the restructuring of the Central American Common Market.
347.	The international policy of Honduras is based unequivocally on friendship with all peoples. In this connexion, we are interested in and ready to co-operate with all the developing countries.
348.	Co-operation between countries with similar problems should be increased, since together we can more effectively face up to the conditions of the international economy which today are so adverse to us.
349.	On the other hand, my Government attaches particular importance to the results of the United Nations Conference on Technical Co-operation among Developing Countries, held last month in Buenos Aires, and we sincerely hope and trust that both the industrialized Western countries and the planned-economy countries will give real effective and disinterested assistance for the programmes that were drawn up at that Conferences.
350.	We wish to emphasize that Honduras sincerely wants greater support to be given to UNICEF, convinced as we are that the best reserve for the noble purposes and ideals of each and every one of our nations lies fundamentally in the attention and care that we offer our children, while creating stimulus for solidarity and eliminating the scourge of malnutrition, illiteracy and physical abuse.
351.	The year 1979 has been declared the International Year of the Child, and my country would advocate an increase in national and international projects and programmes designed to solve the very serious and important problems confronting the world's children. We must unite our efforts so as to ensure protection of children within the priority tasks of this Organization.
352.	Honduras has the keenest interest in a more just order for the seas and oceans. Bearing in mind that in future years we shall have to resort more frequently to the sea as an important source of food-stuffs and mineral resources, the rational exploitation of the seas is an important objective of my Government.
353 On the other hand, while the results of the negotiations at the seventh session of the Third United Nations Conference on the Law of the Sea were not spectacular, we believe that there are possibilities for a treaty of universal acceptance designed to favour the co-operative exploitation of the sea-bed and the ocean floor beyond national jurisdiction, so as to avoid the unnecessary sources of conflict which would be inherent in unilateral actions such as those announced and which would finally only weaken the solidarity that should exist between nations and the solemn commitment assumed in this Assembly in the Declaration of Principles of 1970.
354.	Last September Honduras became the fourth State to deposit with the Secretary-General of the OAS the instrument of ratification of the American Convention on Human Rights. The entry into force of that Convention is to us a reason for great satisfaction and my Government will give its complete support and co-operation in the rapid establishment of the bodies advocated in that instrument. With such a procedure the Government of Honduras seeks to emphasize the importance it attaches to this subject.
355.	We are in favour of a detailed analysis of the situation of human rights in the world, bearing in mind the close relationship that exists between under-development and respect for human rights. This year we are commemorating the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights and as we remember its adoption we think that any international action in this field should take into account the fact that there can be no possible respect for human rights if the present international economic relations remain unchanged. Our fulfilment of the most elementary duties in respect of human rights implies the ineluctable need to introduce substantial changes in the conditions at present governing the international economic system. United Nations action in this field should not be limited to the ascertainment of particular violations of human rights, for the most part motivated by political considerations. Hunger is as tragic as torture, and it is not the drama of human pain that establishes the feelings of a whole people or of an era. My country firmly believes that this problem should be tackled at its roots and here is a responsibility that the industrialized and the developing countries alike must share.
356.	We believe that the United Nations can play an important part, and for that reason we support the initiative of Costa Rica for the creation of a United Nations High Commissioner for Human Rights, convinced as we are that such a machinery would be of particular importance for the promotion of and respect for human rights.
357.	My Government profoundly regrets that in the present circumstances the policy of apartheid should still exist. Such a practice is a denial of the noble principle of peoples concerning the dignity of man as enshrined in the San Francisco Charter. That is why the Government and people of Honduras strongly condemn discriminatory practices based on racial considerations. On this occasion we reiterate our full support for all international action designed to eliminate this unjust practice from the face of the earth.
358.	We firmly believe in the purposes and objectives of the United Nations and my Government considers that only through joint action at the political, social and economic
38 Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction (resolution 2749 (XXV)).
levels shall we find the road to peace, to which we all aspire. We feel, moreover, that these lofty purposes will not be achieved if the developing countries maintain the attitude of mere spectators of the great problems afflicting mankind. We could be a decisive factor in all these world events if we abandoned, once and for all, our passive attitude and resolved to assume the role that history has bestowed on us. That change of attitude must be preceded by signs of effective co-operation and not by confrontation. The industrialized nations must join with us in a common and vigorous effort towards peace and development.
